— Judgment rendered November 24, 1981 in Supreme Court, Bronx County (Jack Rosenberg, J., at trial and sentence), convicting defendant on three counts of murder in the second degree, unanimously modified, on the law and the facts in the exercise of discretion, to the extent of reversing the sentence and remanding for resentencing, and the judgment is otherwise affirmed.
It appears from the sentencing minutes that the court below was unaware of a (then) recent amendment to section 70.30 of the Penal Law. In sentencing defendant to three consecutive terms of 25 years to life the court seems to be under the *589impression that the Penal Law operated to severely reduce the minimum period defendant must serve before being eligible for parole. Because the law does not impose such a ceiling for these class A-l felonies, we remand to allow a complete exercise of sentencing discretion by the trial court. (Cf. Penal Law, § 70.30, subd 1, par [b].) Concur — Sandler, J. P., Sullivan, Carro and Milonas, JJ.